JohNsoN, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED:
1. That the merchandise covered by these appeals consists of curled white steamed tula ixtle waste, picked, and that such merchandise was exported from Mexico to the United States during the period from January 25, 1946 to February 27, 1946, inclusive;
2. That on or about the respective dates of exportation herein and at all other times material herein such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities, and in the ordinary course of trade for home consumption therein or for export to the United States; that such or similar imported mer*524chandise was not at the aforesaid times and under the aforesaid conditions freely offered in the United States for sale for domestic consumption therein; and that cost of production, as defined in Section 402 (f) of the Tariff Act of 1930, is the proper basis of appraisement of the involved merchandise;
3. That the values on the attached schedule comprise (a) the cost of materials, labor and all other manufacturing costs as of the time prescribed by Section 402 (f) (1) of the Tariff Act of 1930, (b) the usual general expenses (not less than 10 per cent of such cost), (c) the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, and (d) an addition for profit not less than 8 per centum of the sum of items (a) and (b) above; and that the said addition for profit in the case of merchandise of the same general character as the involved merchandise, by manufacturers in the country of exportation who were engaged in the manufacture of merchandise of the same class or kind;
4. That said appeals for reappraisement may be submitted for decision on this stipulation.
On tbe agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:

Reappraisement No. United States currency per pound net, packed

176785-A 10)4 cents
176786-A 10% cents
176787-A 10)4 cents
176788-A 10% cents
176790-A 10% cents
176789-A 13 cents
176891-A 13 cents
176792-A 13 cents
176793-A 13 cents
Judgment will be entered accordingly.